          Case 1:19-mj-11770-UA Document 1 Filed 12/17/19 Page 1 of 7


 Approved:
              BENJ
                                                                                  AL
              Assistant United States Attorneys

Before:       HONORABLE KEVIN N. FOX
              United States Magistrate Judge
              Southern District of New           Yorkl
                       -------x                           9MAGJ1 'l 7             ~)
                                                         COMPLAINT
 UNITED STATES OF AMERICA
                                                         Violation of 21 U.S.C.
          -   V.   -                                     § 846

 ELIZABETH PAEZ VAZQUEZ,                                 COUNTIES OF OFFENSE:
 LUIS AARON SOLANO-MONROY,                               MANHATTAN, BRONX,
 JUAN PABLO BECERRA·,                                    WESTCHESTER
     a/k/a "Tony,"

          Defendants.
                         -    -   -   -    X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          JOSEPH R. SCHLEE, being duly sworn, deposes and says
that he is a Special Agent with the Drug Enforcement
Administration ("DEA"), and charges as follows:

                                          COUNT ONE
                             (Narcotics Conspiracy)

          1.   From at least in or about November 2019 up to and
including on or about December 16, 2019, in the Southern
District of New York and elsewhere, ELIZABETH PAEZ VAZQUEZ, LUIS
AARON SOLANO-MONROY, and JUAN PABLO BECERRA, a/k/a "Tony," the
defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United
States.

           2.   It was a part and an object of the conspiracy
that ELIZABETH PAEZ VAZQUEZ, LUIS AARON SOLANO-MONROY, and JUAN
PABLO BECERRA, a/k/a "Tony," and others known and unknown, would
and did distribute and possess with intent to distribute a
controlled substance, in violation of Title 21, United States
Code 1 Section 84l{a) {l),
        Case 1:19-mj-11770-UA Document 1 Filed 12/17/19 Page 2 of 7




          3.   The controlled substance that ELIZABETH PAEZ
VAZQUEZ, LUIS AARON SOLANO-MONROY, and JUAN PABLO BECERRA, a/k/a
"Tony," conspired to distribute and possess with intent to
distribute was 500 grams and more of mixtures and substances
containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers, in violation of Title 21,
United States Code, Section 841(b) (1) (A).

            (Title 21, United States Code, Section 846.)

          The bases for my knowledge and the foregoing charge
are, in part, as follows:

     4.   I am a Special Agent with DEA . I have been personally
involved in the investigation of this matter. This Affidavit is
based upon my personal participation in the investigation, my
examination of reports and records, and my conversations with
other law enforcement agents and other individuals. Because this
Affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated .

      5.    Based on my participation in this investigation,
including my conversations with other law enforcement officers
and a confidential source who has been working with the DEA
 ("CS-1"); 1 my review of recordings made by CS-1 of phone calls
and in-person conversations; and my review of reports and
records, including returns from a search warrant for location
information and pen register information associated with a
particular cellphone     (the "Target Cellphone") , 2 I have learned
the following, in substance and in part:



1 CS-1 is a paid informant who has been working with the DEA for
approximately one year.  Before that, CS-1 worked as a paid
informant for approximately three years with the DEA and the
Federal Bureau of Investigation.  Information that CS-1 has
provided to law enforcement has been corroborated through
independent means, and has led to multiple arrests and seizures
related to narcotics trafficking and distribution.
2 On or about November 14, 2019, Magistrate Judge Katharine H.
~~rkgr gigngd J WJrr~nt ~na ~r~~ ~ for prospect1ve locat1on
                                    2
        Case 1:19-mj-11770-UA Document 1 Filed 12/17/19 Page 3 of 7




               a.   Since at least in or about November 2019,
the DEA has been investigating a suspected drug trafficking and
money laundering organization (the "DTO") operating in the
Baltimore, Maryland and New York City areas.  JUAN PABLO
BECERRA, a/k/a "Tony," the defendant, is one of the targets of
the investigation.

            The November 2019 Methamphetamine Shipment

               b.   On or about November 12, 2019, BECERRA
called CS-1 from the Target Cellphone.  In sum and substance,
BECERRA told CS-1 that a shipment of methamphetamine for CS-l's
purchase would be transported by vehicle to the New York City
area at some point during the weekend of November 16-17, 2019.
In sum and substance, BECERRA also requested a meeting with CS-1
on or about November 15, 2019 to further discuss the
contemplated narcotics transaction.  In sum and substance, CS-1
agreed to the meeting.

               c.   On or about November 14, 2019, BECERRA and
CS-1 participated in another phone call, with BECERRA again
using the Target Cellphone.  In sum and substance, BECERRA told
CS-1 that a female individual was driving the narcotics shipment
to the New York City area, and that the shipment would arrive in
the New York City area late on the night of November 14, 2019.
In sum and substance, CS-1 asked BECERRA if he needed any tools
or a warehouse to unload the narcotics shipment, to which
BECERRA responded, in sum and substance, that he would prefer an
indoor location at which to unload the narcotics shipment, and
that the only tools BECERRA would need were a screwdriver and a
wrench to remove the narcotics shipment from the vehicle.   In
sum and substance, CS-1 told BECERRA that CS-1 would call him on
the night of November 14, 2019, or on November 15, 2019, to
discuss the location of their upcoming meeting .

               d.   On or about November 15, 2019, location data
for the Target Cellphone showed that BECERRA was traveling from
in or around Baltimore to the New York City area.

               e.   On or about November 15, 2019, BECERRA used
the Target Cellphone to arrange a meeting with CS-1 to discuss
the planned narcotics transaction. BECERRA and CS-1 met at a
restaurant in or around Riverdale in the Bronx, New York at


information and pen register information for the Target
Cel l phone.

                                    3
           Case 1:19-mj-11770-UA Document 1 Filed 12/17/19 Page 4 of 7



approximately 10:30 p.m . During the meeting, BECERRA told CS-1,
in sum and substance, that he was looking for somewhere to stay
that night.  CS-1 took BECERRA to a hotel near a mall in
Yonkers, New York ("Hotel-1").  CS-1 left BECERRA in the parking
lot of Hotel-1.  Law enforcement officers observed BECERRA
remain in his vehicle in the parking lot of Hotel-1 for
approximately several hours.

                f.   On or about November 16, 2019, at or around
2:00 a.m., law enforcement officers observed BECERRA drive to a
different hotel on Tuckahoe Road in Yonkers, New York
 ("Hotel-2") and wait in the parking lot.  Soon thereafter,
another vehicle with Missouri license plates ("Vehicle-1")
pulled into the parking lot of Hotel-2.   Two female individuals
 ("Individual-1" and "Individual-2") exited Vehicle-1 and walked
over to BECERRA's vehicle with their luggage. BECERRA checked
Individual-1 and Individual-2 into Hotel-2 and paid for their
room.   BECERRA slept in his vehicle in the parking lot while
Individual-1 and Individual-2 slept in their room.

               g.   Later that day, at or around 1:00 p.m.,
Individual-1 and Individual-2 exited Hotel-2, entered Vehicle-1,
drove onto I-87. Based on Individual-l's commission of at least
one traffic infraction, Vehicle-1 was pulled over by law
enforcement officers.   Individual-1, who was driving Vehicle-1,
was asked to produce a license and registration for Vehicle-1.
Individual-1 was also asked for consent to search Vehicle-1,
which she provided.   In part because the paperwork that
Individual-1 provided to the officers was deficient,
Individual-1 and Individual-2 were detained, and transported
along with Vehicle-l to the 50th Precinct of the New York City
Police Department (the "NYPD").

               h.   Once back at the 50th Precinct, Individual-1
and Individual-2 were Mirandized and interviewed.  In sum and
substance, Individual-2 stated that they had been paid to
transport something in Vehicle-1 from Missouri to New York City,
but that she did not know what that something was.  Law
enforcement officers also conducted a search of Vehicle-1.   In a
concealed compartment ("Trap-1") in Vehicle-1, they recovered
approximately four kilograms of what, based on their training
and experience, they believed to be narcotics: specifically,
methamphetamine. Vehicle-1 was thereafter transported to the
New York City Sheriff's Office in Long Island City, New York
(the "Sheriff's Office").

                   i.   Approximately two days later, on or about
November    ie, ,oi~,   dt the Sheriff's Officg, lJW gnt~r~~M~nt
                                       4
        Case 1:19-mj-11770-UA Document 1 Filed 12/17/19 Page 5 of 7



officers met with an NYPD officer ("Officer-1"), who is a
certified handler of narcotics-detection canines.   Specifically,
on that date, Officer-1 was accompanied by a narcotics-detection
canine named Balu, who was exposed to Vehicle-1 for exterior
inspection. 3 Balu alerted to Vehicle-1, which indicated the
presence of narcotics odors, which in turn indicated the
presence of narcotics. Balu specifically alerted to a
particular area of Vehicle-1, the wheel well of one of the
right-side tires.  The officers thereafter noticed incongruous
screws in that area.  Upon removing the screws, the officers
found another concealed compartment ("Trap-2"), from which they
recovered approximately six kilograms of what, based on their
training and experience, they believed to be narcotics:
specifically, methamphetamine.

            The December 2019 Methamphetamine Shipment

               j.   From on or about December 15, 2019 through
on or about December 16, 2019, BECERRA and CS-1 participated in
at least approximately six phone conversations, during which
they discussed the logistics of another contemplated narcotics
transaction.  BECERRA told CS-1, in sum and substance, that
another shipment of narcotics was being transported by vehicle
to the New York City area for CS-1 to purchase; that an older
couple would be driving the vehicle; and that the older couple
knew how to operate the concealed compartment in the vehicle,
but that BECERRA did not.  BECERRA and CS-1 also discussed


3 Balu is a German Shepherd who was originally certified as a
narcotics-detection canine after completing certification with
the Port Authority Police Academy in or about June 2018.  Balu
was certified to detect the odors of marijuana, cocaine, heroin,
ecstasy, methamphetamines, and their derivatives.  Since that
time, Balu has received numerous hours of training, and is used
regularly for the purpose of detecting narcotics odors. During
Balu's training and in order to be certified, he has been
subjected to numerous objects both containing and not containing
narcotics. Balu is trained to differentiate and to give a
positive indication if he detects the odors of narcotics.  Balu
was last certified in January 2019.  Balu is routinely used to
conduct searches of automobiles, residences, packages and
suitcases.  Balu will positively alert his handler to the
presence of the odor of marijuana, cocaine, heroin, ecstasy, and
methamphetamine and their derivatives . Balu has successfully
given positive indications of narcotics in the past and
generally has proven reliable in the field.

                                    5
        Case 1:19-mj-11770-UA Document 1 Filed 12/17/19 Page 6 of 7



potentially using a garage in the New York City area to unload
the narcotics for the sale.

                k.   On or about December 16, 2019, at or around
6:30 p.m., BECERRA and CS-1 met in the parking lot of Hotel-1 to
discuss the contemplated narcotics transaction.   In sum and
substance, CS-1 told BECERRA that CS-1 had a garage that they
could use, and that CS-1 would go ahead to the garage and send
BECERRA the address.   CS-1 then left the parking lot of Hotel-1
and proceeded to the vicinity of a garage located on 10th Avenue
in Manhattan, New York ("Garage-1").   Law enforcement officers
set up surveillance around Garage-1.   CS-1 then called BECERRA
and gave him the address of Garage-1.

               1.   Later in the evening on or about December
16, 2019, BECERRA arrived in the vicinity of Garage-1, parked
his vehicle across the street, and walked into the parking lot,
where CS-1 was waiting. At or around the same time, another
vehicle ("Vehicle-2") with two passengers later identified as
ELIZABETH PAEZ VAZQUEZ and LUIS AARON SOLANO-MONROY, the
defendants, pulled into the parking lot of Garage-1. VAZQUEZ
was driving Vehicle-2. VAZQUEZ and SOLANO-MONROY exited
Vehicle-2, walked around to the vicinity of the trunk of
Vehicle-2, and opened the trunk, exposing a concealed
compartment ("Trap-3"). VAZQUEZ, SOLANO-MONROY, BECERRA, and
CS-1 stood around the trunk talking.  In sum and substance,
BECERRA told CS-1 to get a screwdriver so that they could open
Trap-3. At or around that time, the law enforcement officers
conducting surveillance of Garage-1 moved into the parking lot
and arrested BECERRA, VAZQUEZ, SOLANO-MONROY, and CS-1.

               m.    Later in the evening on or about December
16, 2019 or early in the morning on or about December 17, 2019,
law enforcement officers transported VAZQUEZ, SOLANO-MONROY,
BECERRA, and Vehicle - 2 to the 33rd Precinct of the NYPD, where
they were met by Officer-1 and Balu. When Balu was exposed to
Vehicle-2 for exterior inspection, he alerted, which indicated
the presence of narcotics odors, which in turn indicated the
presence of narcotics.    Balu specifically alerted to the
vicinity of the trunk of Vehicle-2, where officers discovered
Trap-3. The officers opened Trap-3, from which they recovered
approximately 18 kilograms of what, based on their training and
experience, they believed to be narcotics: specifically,
methamphetamine.

               n.   Late in the evening on or about December 16,
2019 or early in the morning on or about December 17, 2019, at
the 33r~ r.~~1nct, VAZQUEZ was Mirandizgd Jnd int~rviewed by law

                                    6
       Case 1:19-mj-11770-UA Document 1 Filed 12/17/19 Page 7 of 7



enforcement officers.  In sum and substance, VAZQUEZ stated that
she had been paid approximately $5,000 to drive something from
California to the New York City area, but did not know what that
something was.  In sum and substance, VAZQUEZ also stated that
SOLANO-MONROY, whom she described as her husband, knew as much
as she did.

     WHEREFORE, I respectfully request that ELIZABETH PAEZ
VAZQUEZ, LUIS AARON SOLANO-MONROY, and JUAN PABLO BECERRA, a/k/a
"Tony," the defendants, be imprisoned or bailed, as the case may
be.




                                 Special Agent Joseph R. Schlee
                                 Drug Enforcement Administration


Sworn to before me this
17th day of December, 2019




THE HONORABLE KEVIN N. FOX
United States Magistrate Judge
Southern District of New York




                                   7
